DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2005-82036A to Ito Osamu in view of US 9,647,325 to Geary et al.
	Re Claim 1 and 4, Ito Osamu discloses a vehicle exterior assembly comprising: at least one/a bumper fascia for being installed on a vehicle body; a lamp (10) for providing illumination around the vehicle body; wherein a lens (7) portion of the lamp is integrally formed with the bumper fascia (9). 
Ito Osamu fails to disclose a sensor (102, 104) for collecting information from around the vehicle body; and an antenna portion (140, 180) of the sensor is integrally formed with the bumper fascia.
Geary teaches a sensor  for collecting information from around the vehicle body; and an antenna portion of the sensor is integrally formed with the bumper fascia (see column 5 line 37-column 6 line 13).
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use the sensor and antenna as taught by Geary et la in order to have better detection of objects in front of the vehicle.
	Re Claims 2 and 5, Ito Osamu as modified by Geary et al teaches wherein a body portion (7 Ito Osamu) of the lamp (10) and a case portion (140, 180 Geary et al) of the sensor are integrally formed and assembled to the bumper fascia (160 Geary et al) as a single component since Ito Osamu discloses the integral lamp with the fascia and the Geary et al reference teaches an integral sensor antenna (140, 180) with the bumper fascia.
	Re Claims 3 and 6, Ito Osamu as modified discloses wherein the bumper fascia is molded in an opaque resin (line 3 of abstract provided by applicant), and the lens (7) portion of the lamp and the antenna portion (140. 180, Geary et al) of the sensor are molded in a transparent resin as taught by Geary et al (see claims 8 and 9).
	It would have been obvious to one with ordinary skill in the art at the time the invention was made to use the sensor antenna as taught by Geary et al on the device of Ito Osamu in order to improve safety and detection features of the vehicle.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0247307 A1 to Tsutsumi discloses an integrally formed fascia, lamp and sensor for a vehicle.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA ANN BONIFAZI whose telephone number is (571)272-4737. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA ANN BONIFAZI/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612